Order, so far as it is appealed from, is reversed, and motion to strike out granted, and in lieu of the words first stricken out the following to be inserted, “ including such other facts as may be pertinent and material to show the value of the property assessed on the roll and the grounds for the valuation made by the assessing officers,” upon the authority of People ex rel. Buffalo Natural Gas Fuel Co. v. State Board of Tax Commissioners (55 App. Div. 186). No opinion. All concurred, except Kellogg, J., dissenting on grounds stated in dissenting opinion in case last named.